


115 HR 7397 IH: To provide further additional continuing appropriations for fiscal year 2019, and for other purposes.
U.S. House of Representatives
2018-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 7397
IN THE HOUSE OF REPRESENTATIVES

December 22, 2018
Mr. Hoyer introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide further additional continuing appropriations for fiscal year 2019, and for other purposes.

 
AFurther Additional Continuing Appropriations Act, 2019  
101.The Continuing Appropriations Act, 2019 (division C of Public Law 115–245) is further amended— (1)by striking the date specified in section 105(3) and inserting February 8, 2019; and 
(2)by adding after section 136 the following:  137.Notwithstanding section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 and the timetable in section 254(a) of such Act, the final sequestration report for fiscal year 2019 pursuant to section 254(f)(1) of such Act and any order for fiscal year 2019 pursuant to section 254(f)(5) of such Act shall be issued, for the Congressional Budget Office, 10 days after the date specified in section 105(3), and for the Office of Management and Budget, 15 days after the date specified in section 105(3). 
138.The authority provided under title XXI of the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.), as amended by section 2(a) of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254), shall continue in effect through the date specified in section 105(3). 139.Section 319L(e)(1)(A) of the Public Health Service Act (42 U.S.C. 247d–7e(e)(1)(A)) shall continue in effect through the date specified in section 105(3) of this Act. 
140.Section 405(a) of the Pandemic and All Hazards Preparedness Act (42 U.S.C. 247d–6a note) shall continue in effect through the date specified in section 105(3) of this Act..This division may be cited as the Further Additional Continuing Appropriations Act, 2019. BMedicaid Extenders 101.Extension of Money Follows the Person Rebalancing demonstration (a)General FundingSection 6071(h) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended— 
(1)in paragraph (1)— (A)in subparagraph (D), by striking and after the semicolon; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(F)subject to paragraph (3), $112,000,000 for fiscal year 2019.;  (2)in paragraph (2)— 
(A)by striking Amounts made and inserting Subject to paragraph (3), amounts made; and (B)by striking September 30, 2016 and inserting September 30, 2021; and 
(3)by adding at the end the following new paragraph:  (3)Special rule for FY 2019Funds appropriated under paragraph (1)(F) shall be made available for grants to States only if such States have an approved MFP demonstration project under this section as of December 31, 2018.. 
(b)Funding for quality assurance and improvement; technical assistance; oversightSection 6071(f) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by striking paragraph (2) and inserting the following:  (2)FundingFrom the amounts appropriated under subsection (h)(1)(F) for fiscal year 2019, $500,000 shall be available to the Secretary for such fiscal year to carry out this subsection.. 
(c)Technical amendmentSection 6071(b) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by adding at the end the following:  (10)SecretaryThe term Secretary means the Secretary of Health and Human Services.. 
102.Extension of protection for Medicaid recipients of home and community-based services against spousal impoverishment 
(a)In generalSection 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) is amended by striking the 5-year period that begins on January 1, 2014, and inserting the period beginning on January 1, 2014, and ending on March 31, 2019,. (b)Rule of construction (1)Protecting State spousal income and asset disregard flexibility under waivers and plan amendmentsNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) or section 1924 of the Social Security Act (42 U.S.C. 1396r–5) shall be construed as prohibiting a State from disregarding an individual’s spousal income and assets under a State waiver or plan amendment described in paragraph (2) for purposes of making determinations of eligibility for home and community-based services or home and community-based attendant services and supports under such waiver or plan amendment. 
(2)State waiver or plan amendment describedA State waiver or plan amendment described in this paragraph is any of the following: (A)A waiver or plan amendment to provide medical assistance for home and community-based services under a waiver or plan amendment under subsection (c), (d), or (i) of section 1915 of the Social Security Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315). 
(B)A plan amendment to provide medical assistance for home and community-based services for individuals by reason of being determined eligible under section 1902(a)(10)(C) of such Act (42 U.S.C. 1396a(a)(10)(C)) or by reason of section 1902(f) of such Act (42 U.S.C. 1396a(f)) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care under which the State disregarded the income and assets of the individual’s spouse in determining the initial and ongoing financial eligibility of an individual for such services in place of the spousal impoverishment provisions applied under section 1924 of such Act (42 U.S.C. 1396r–5). (C)A plan amendment to provide medical assistance for home and community-based attendant services and supports under section 1915(k) of such Act (42 U.S.C. 1396n(k)). 
103.Reduction in FMAP after 2020 for States without asset verification programSection 1940 of the Social Security Act (42 U.S.C. 1396w) is amended by adding at the end the following new subsection:  (k)Reduction in FMAP after 2020 for non-Compliant States (1)In generalWith respect to a calendar quarter beginning on or after January 1, 2021, the Federal medical assistance percentage otherwise determined under section 1905(b) for a non-compliant State shall be reduced— 
(A)for calendar quarters in 2021 and 2022, by 0.12 percentage points; (B)for calendar quarters in 2023, by 0.25 percentage points; 
(C)for calendar quarters in 2024, by 0.35 percentage points; and (D)for calendar quarters in 2025 and each year thereafter, by 0.5 percentage points. 
(2)Non-compliant State definedFor purposes of this subsection, the term non-compliant State means a State— (A)that is one of the 50 States or the District of Columbia; 
(B)with respect to which the Secretary has not approved a State plan amendment submitted under subsection (a)(2); and (C)that is not operating, on an ongoing basis, an asset verification program in accordance with this section.. 
104.Medicaid Improvement FundSection 1941(b)(1) of the Social Security Act (42 U.S.C. 1396w–1(b)(1)) is amended by striking $31,000,000 and inserting $6,000,000. 105.Budgetary Effects (a)Statutory PAYGO scorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)). 
(b)Senate PAYGO scorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall not be estimated— 
(1)for purposes of section 251 of such Act; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
(d)PAYGO annual reportFor the purposes of the annual report issued pursuant to section 5 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 934) after adjournment of the second session of the 115th Congress, and for determining whether a sequestration order is necessary under such section, the debit for the budget year on the 5-year scorecard, if any, and the 10-year scorecard, if any, shall be deducted from such scorecard in 2019 and added to such scorecard in 2020.  